DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2020 has been entered.
 
Status of Claims
	Claims 1, 4, 6, and 8-20 are currently pending and under examination on the merits in the instant case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2014/0005252 A1, of record) in view of Fluiter et al. (ChemBioChem, 2005, 6:1104-1109) and Obika et al. (US 8,541,562 B2, of record).
Bennett teaches making a chemically modified anti-human alpha synuclein (SNCA) antisense gapmer oligonucleotide comprising SEQ ID NO:19 (5’-ATAGAGAACACCCTCTTTTG), which provided 83% SNCA mRNA expression inhibition. See Table 1. 
It is noted that Bennett’s SEQ ID NO:19 is a 20-mer targeted to 98-117 of SEQ ID NO:1 claimed in the instant case. Hence, Bennett’s SEQ ID NO:19 “is complementary to at least a portion of the target region”, wherein the portion is 19 bases in length comprising the base sequence from position 99 to position 117 of SEQ ID NO:1. 
Bennett teaches that the gapmer oligonucleotide can be “12 to 30 linked nucleosides and having a nucleobase sequence comprising a portion of at least 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20 contiguous nucleobases”. See paragraph 0142. Bennett teaches that the wing regions of the modified antisense gapmer oligonucleotide can comprise bicyclic nucleotides (e.g., LNA/bridged sugar modifications). See paragraphs 0191 and 0193.

Bennett does not teach formula (I’) claimed in the instant case as the sugar modification. 
Fluiter teaches that that “high affinity of LNA results in significantly improved access to a RNA target, which allows the use of shorter-length ODNs (16-mers instead of the typically used 20-mer phosphorothioates), and in an increased efficacy of target knockdown at low concentrations. Moreover, the use of LNA in these gapmers increased stability against nucleases more than tenfold.” (emphasis added). See page 1104.
Fluiter reports that they “used a 16-mer version of the classic 20-mer anti H-Ras ODN design ISIS 2503 as a model ODN. The incorporation of LNA moieties allows the shortening of a 20-mer to a 16-mer with improved efficacy in target knockdown.” (emphasis added). See page 1105.
Fluiter demonstrates that the 16-mer LNA gapmer provided “superior efficiency” in vivo at a reduced dosage (e.g., 1 mg/kg) compared to the classic 20-mer oligonucleotide at 5 mg/kg. See page 1106.
Obika teaches that an oligonucleotide comprising at least one formula III provides nuclease resistance and target binding affinity compared to an oligonucleotide comprising an LNA modification. See columns 2-4. See also formula III copied below:

    PNG
    media_image1.png
    163
    288
    media_image1.png
    Greyscale

1 represents a methyl group and m is zero. See columns 10-12. 
Obika exemplifies compound 65, wherein R1 is a methyl group and m is zero as copied below:

    PNG
    media_image2.png
    254
    182
    media_image2.png
    Greyscale

Obika demonstrates that the incorporation of compound 65 in an oligonucleotide increases the thermal stability when bound to an RNA complementary strand and also increases serum stability compared to an oligonucleotide comprising an LNA. See Tables 6-7. See also column 2, lines 16-20: “The inventors have found that the novel bridged artificial nucleic acids having both of a good binding affinity for a single-stranded RNA and a nuclease resistance can be provided by introducing an amide bond into a bridge structure of 2’,4’-BNA/LNA” (emphasis added). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to make a 16-mer gapmer comprising Obika’s LNA of formula III, wherein the 16-mer gapmer comprises at least 8 contiguous nucleotides of Bennett’s SEQ ID NO:19 and formulate the oligonucleotide for “intrathecal or intracerebroventricular administration” for the purpose of treating Parkinson’s disease. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a shorter oligonucleotide that inhibits SNCA at a reduced cost while providing improved efficacy in vivo at a reduce dosage, because shortening a typical 20-mer gapmer oligonucleotide sequence to a 16-mer LNA gapmer was in vivo compared to a typical 20-mer as evidenced by Fluiter, and because making a shorter LNA-modified oligonucleotide comprising at least 8 contiguous nucleotides of an inhibitory 20-mer antisense oligonucleotide sequence was taught by Bennett. When shortening Bennett’s SEQ ID NO:19 that provided 83% SNCA expression level to a 16-mer comprising at least 8-mer of SEQ ID NO:19, one of ordinary skill in the art would have been able to obtain a finite number of predictable, identified 16-mer sequences comprising at least an 8-mer sequence of Bennett’s SEQ ID NO:19 (5’-ATAGAGAACACCCTCTTTTG) based on the SCNA nucleotide sequence of SEQ ID NO:1 of Bennett, wherein the finite number of 16-mer sequences include 5’-CATAGAGAACACCCTC, 5’-CTACATAGAGAACACC, and 5’-GCCTACATAGAGAACA, wherein the underlined portions correspond to at least 8 contiguous nucleotides in Bennett’s SEQ ID NO:19. As such, one of ordinary skill in the art would have had a reasonable expectation of success in obtaining 16-mer antisense oligonucleotides that comprise SEQ ID NOs:15, 11, and 16, whose 3’ end in the target SCNA sequence corresponds to position 118, 121, and 123 of SEQ ID NO:1 of the instant application. 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that not of innovation but of ordinary skill and common sense.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
One of ordinary skill in the art would have been motivated to incorporate Obika’s LNA of formula III when making the aforementioned 16-mer LNA gapmers with a reasonable expectation of success in order to improve target binding stability and serum stability of the SNCA-inhibitory oligonucleotide, because Obika taught that an oligonucleotide comprising LNA/BNA having an amide bond (e.g., Obika’s formula III such as compound 65) provides 
Accordingly, 1, 4, 6, and 8-20 taken as a whole would have been prima facie obvious before the effective filing date. 

Response to Arguments
Applicant's arguments filed on October 27, 2020 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because the 3’ end of Bennett’s SEQ ID NO:19 is position 117 of SEQ ID NO:1 thus Bennett fails to suggest oligonucleotides whose 3’ end are positions 118, 121, and 123 of SEQ ID NO:1. Applicant further argues that the 3’ end of Bennett’s SEQ ID NO:20 is position 112 of SEQ ID NO:1 and that Bennett’s antisense oligonucleotides “are very different from the presently claimed invention.” In response, it is noted that the instant rejection is not established on Bennett’s SEQ ID NO:19 per se ending at position 117 of SEQ ID NO:1 or SEQ ID NO:20 per se allegedly ending at position 112 of SEQ ID NO:1. As noted in the rejection above, Bennett taught making 12-30-mer antisense oligonucleotides comprising at least an 8-mer sequence of the disclosed SNCA-inhibitory antisense oligonucleotides, wherein SEQ ID NO:19 provided 83% inhibition in SNCA mRNA expression level, wherein all of instantly claimed antisense oligonucleotides whose 3’ end are positions 118, 121, and 123 of SEQ ID NO:1 are encompassed by Bennett’s disclosure as all of the three species do comprise at least an 8-mer of Bennett’s SEQ ID NO:19 when making a 20-mer, for instance. As such, the instantly claimed oligonucleotides with the specified 3’ end . 
Applicant argues that one of ordinary skill in the art would not have reasonably expected SNCA target inhibition by the oligonucleotides having the specified 3’ end positions because even a single base shift “can alter the behavior of the oligonucleotide in many ways” as evidenced by Figure 3 of the instant application, especially the oligonucleotides of 123 and 124, wherein the target “inhibiting effects” of the two oligonucleotides are different such that the oligonucleotide at 123 provided “significantly higher” target inhibition. Since applicant’s arguments pertaining to Figure 3 of the instant application are almost duplicates of the declaration, the examiner will address the declaration. 
The declaration under 37 CFR 1.132 filed on October 27, 2020 is insufficient to overcome the instant rejection because of the following reasons:
In paragraphs 4-6, the declarant states that a single base shift alters binding affinity, intracellular distribution, stability, and protein interaction of antisense oligonucleotides thus the single base shift results in chemically different compounds as evidenced by Figure 3 showing differences in the 3’ end position of the target result in differences in -synuclein expression inhibition levels such that the expression inhibition at position 123 “was significantly higher than” that at position 124, thereby showing that the target expression inhibition “may be varied, when the 3’ position is different between the target regions even in just one base.” In response, it is noted that the evidence (Figure 3) pointed out by the declarant in support of his statements shows that one or a few nucleotide shifts of antisense oligonucleotides are not guaranteed or absolutely predicted to result in significant or dramatic differences in target inhibition levels. For instance, the antisense oligonucleotides targeted to positions 118 and 121 provided similar levels of target inhibition and those targeted to positions 242 and 243 provided similar levels of target inhibition. See also Bennett’s antisense oligonucleotides whose 3’ ends are targeted to positions 
	In paragraph 7, the declarant states Bennett does not teach oligonucleotides whose 3’ ends are targeted to position 118, 121, or 123 of SEQ ID NO:1 and whose 5’ ends are first, third, or sixth base of SEQ ID NO:3. In paragraph 8, the declarant states that Obika does not describe -synuclein. In paragraph 9, the declarant concludes that one of ordinary skill in the art “would not have predicted, expected, or found any suggestion to consider the effect of antisense oligonucleotide whose 3’ end of the target region is position 118, 121 or 123”. In response, it is noted that declarant’s statements pointing out each reference individually as to what is not taught by each reference do not pertain to why one of ordinary skill in the art would have failed to arrive at the claimed subject matter in view of the combined teachings of the cited references. In addition, the “effect of antisense oligonucleotide whose 3’ end of the target region is position 118, 121 or 123”, wherein the “effect” is -synuclein expression inhibition by about 80% in cells as evidenced by Figure 3 of the instant application, it is noted that such target expression inhibition level by the claimed antisense oligonucleotides would have been reasonably expected in view of Bennett’s demonstration of 83% inhibition of -synuclein mRNA expression. Note that any alleged unexpected results/properties must be compared to the closest prior art. See In re Baxter Tavenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): “When unexpected results are used as the results must be shown to be unexpected compared with the closest prior art.” (emphasis added). In addition, see In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972): “It is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” (original emphasis). Note that in the instant case, the closest prior art is Bennett’s SEQ ID NO:19 providing 83% SNCA mRNA expression inhibition. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness in the declaration fails to outweigh the evidence of obviousness.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8,541,562 B2 in view of Bennett et al. (US 2014/0005252 A1, of record) and Fluiter et al. (ChemBioChem, 2005, 6:1104-1109). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the oligonucleotide containing formula III or formula IV claimed in the ‘562 patent renders obvious the instantly claimed oligonucleotide, because making a bicyclic nucleic acid-modified gapmer oligonucleotide targeted to SNCA was an art-recognized goal as taught by Bennett. Since Bennett taught that the oligonucleotide sequence can be 12-30 nucleotides in length and comprises at least 8-20 contiguous bases of the disclosed oligonucleotide sequence (see paragraph 0142), wherein SEQ ID NO:19 provided 83% SNCA mRNA expression inhibition, and since shortening a typical 20-mer antisense oligonucleotide to a 16-mer for LNA-modified gapmer was an art-recognized antisense design strategy as evidenced by Fluiter, one of ordinary skill in the art would have pursued the known options and obtained 16-mer gapmers . 
Applicant's arguments filed on October 27, 2020 have been fully considered but they are not persuasive. Applicant argues that the instant claims are not obvious for the same reasons stated for the §103 rejection above. In response, applicant’s arguments provided in the §103 rejection are not found persuasive. 

Claims 1, 4, 6, and 8-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-26 of U.S. Application No. 16/487,762 in view of Bennett et al. (US 2014/0005252 A1, applicant’s citation) and Fluiter et al. (ChemBioChem, 2005, 6:1104-1109). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the oligonucleotide containing the recited formulas (e.g., formula III) claimed in the ‘762 application renders obvious the instantly claimed oligonucleotide. It would have been obvious to make the “antisense oligomeric acid” claimed in the ‘762 application by utilizing Bennett’s SEQ ID NO:19, because making a bicyclic nucleic acid-modified gapmer oligonucleotide targeted to SNCA was an art-recognized goal as taught by Bennett, who demonstrated that SEQ ID NO:19 targeted to 98-117 of SEQ ID NO:1 claimed in the instant case provided 83% SNCA mRNA expression inhibition. Since Bennett taught that the oligonucleotide sequence can be 12-30 nucleotides in length and comprises at least 8-20 contiguous bases of the disclosed oligonucleotide sequence (see paragraph 0142), wherein SEQ ID NO:19 provided 83% SNCA mRNA expression inhibition, and since shortening a typical 20-mer antisense oligonucleotide to a 16-mer for LNA-modified gapmer was an art-recognized antisense design strategy as evidenced by Fluiter, one of ordinary skill in the art would have pursued the known . 
Applicant's arguments filed on October 27, 2020 have been fully considered but they are not persuasive. Applicant argues that the instant claims are not obvious for the same reasons stated for the §103 rejection above. In response, applicant’s arguments provided in the §103 rejection are not found persuasive. Applicant further argues that the rejection should be withdrawn in view of MPEP §804. In response, it is noted that this rejection is not the only outstanding rejection in the instant case.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635